ALBERT V. BRYAN, Circuit Judge
(dissenting):
I would affirm. The primary infirmity of the majority opinion is its determinative premise: that the District Court was limited to a consideration of only those facts or reasons which the School Committee stated were the basis for its administrative determination not to renew appellant-plaintiff’s contract— that the Court could make no other findings of facts, or give any other reasons for its decision upholding the Committee’s action, even on definitive proof of the existence of such other facts and reasons. I would affirm because the findings of the District Court, rightfully made, securely support its conclusion that the Committee’s action was warranted and not race-inspired.
*183I. This suit cannot be equated, as the majority does, with a statutory review of a decision of an administrative body. That was the frame of the case, S. E. C. v. Chenery Corp., 332 U.S. 194, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947), now cited by the majority as precedent for its postulate that the trial court was confined to the facts and reasons which the Committee relied on for its decision. But this rule does not obtain in a general equity suit such as the present action. This is an original suit seeking to redress deprivation of civil rights. Even in the predicate statute it is designated as a “suit in equity”.1 The variety of relief prayed also manifests its character as a common chancery cause. It seeks: (1) an injunction against interference with the plaintiff and her class in the exercise of their rights; (2) a mandatory injunction requiring defendants to renew plaintiff’s contract; (3) recovery of damages, special and exemplary; and (4) the award of counsel fees.
While the complaint pleaded an attack upon a State administrative decision, it was not an “appeal” from it. Indeed, to repeat, the complaint does not purport to be confined to a “review” of the decision. In these circumstances, Burford v. Sun Oil Co., 319 U.S. 315, 317, 63 S.Ct. 1098, 87 L.Ed. 1424 (1943) explained that such a case is “a simple proceeding in equity”. See, too, Chicago, R. I. & P. R. Co. v. Stude, 346 U.S. 574, 581, 74 S.Ct. 290, 98 L.Ed. 317 (1954).
To decree the asserted liabilities against the defendants without reference to all the facts and circumstances is, for me, not only an astounding but an alarming denial of due process. It must be remembered that in making its decision the Committee was not required to, and did not, give any facts or grounds for its determination. The majority rejects the reasons stated by the District Judge for Ms decision “because it is not the reason advanced by the Board members for refusing to execute her contract”. “In testing the decision of the school board”, we are told, “the district court must consider only the facts and logic relied upon by the board itself”. Obviously, the opinion is referring to the reasons, facts and logic which the Committeemen said at the trial were the foundation of their determination. Consequently, the holding of the opinion amounts to this: even if there were in truth other reasons, facts and logic which justified the defendants’ decision, but at trial the school authorities did not specify them as grounds relied on at the time of their decision, the District Court could not now look to them to see if the defendants’ action was on the whole right, and whether they should be subjected to the other prayers of the complaint.
This is strange doctrine. If one performing legislative or administrative duties states in a suit against him that he acted only on certain facts or logic, which later appear to be wrong, inadequate or unsound, but in actuality a sound basis for his action appears in the evidence, I have never understood that he could not defend on that ground. This is so whether the additional facts were unknown or known but not recalled by him. Indeed, the other circumstances might even render moot the question whether the defendant was justified in acting on the facts and logic which he did employ. If his decision is ultimately proved right and just, error in reaching it does not fault the decision.
I have never known a defendant to be so straitjaeketed in his defense, or while so bound to be cast in damages, as by the decree the majority now issues. I think it legally impermissible.
II. From all the evidence before him, which I think the District Judge was free to consider, and from all his findings and conclusions, which I think he was by law free to make, it clearly appears that this is not a color case. The judge carefully and candidly explored this accusation. The facts discovered expose its baselessness and the plaintiff’s neglect of her duties as the real ground for the School *184Committee’s refusal to renew the appellant-plaintiff’s contract. If the burden is on the defendants, they have fully acquitted themselves of race motivation. The insinuation of race into the decision is unfortunate and unwarranted.
I cannot agree with the majority’s conclusion that the District Judge thought, or that it is true, that the offenses enumerated in the principal’s letter of March 10, 1964 neither individually nor collectively justified the Committee’s resolution. To begin with, the complaints of the principal, himself a Negro, in this letter were not trivia or isolated instances. They were repeated derelictions in school rules. While regulations of this kind may seem miniscule to adult ex-students, they fill a definite need in the coordination of faculty responsibilities to both the school and the children. Disobedient teachers cannot be trusted to command obedience from the pupils. Furthermore, the principal’s letter was not only a remonstrance in itself; it was also a reminder of previous admonitions. One of these — failure to report to work on time — had been the subject of a conference between the principal and plaintiff in January 1964. The District Judge found that the plaintiff’s disregard of the principal’s requirements “occurred with a greater frequency than indicated by this letter” and “there were indeed many clashes over violations”.
The majority is mistaken in saying that “a fair summary” of the District Court’s finding is “that the plaintiff’s civil rights activities consumed so much of her time and interest that they interfered with her ‘extracurricular’ activities at the school; created some dissension between her and her Principal, and caused the Board’s refusal to renew her contract”. Its inaccuracy will appear from the recital of the findings to follow. But if this summary is correct, it emphasizes the plaintiff’s neglect. After-hours duties of a teacher are as important as those she is expected to fulfill during school time. Political participation did not excuse her, just as it would not justify other employees’, absenteeism.
Neglect of her primary and curricular duties was explicitly specified by the District Judge:
“While plaintiff was attempting to use the school in this way [furtherance of the ‘negro voter registration drive’], principal Williams was noting a definite change in her personality and conduct. He noted violations of standards of teacher conduct which he testified were almost daily in frequency. He admonished her directly by conferences with her, and indirectly by calling various regulations and statements in the Teacher’s Handbook to her attention.
“Plaintiff finally came to believe that every admonition given at a teachers’ meeting was directly aimed at her alone. She then ceased to approach principal Williams on school projects, but would send one of her students to him in her stead.
“Defendant Williams, in turn, noted more violations and found that she tried to circumvent regulations rather than obey his instructions; she tended to quibble with him about their interpretation. This becomes especially apparent on the question of lateness at the opening of the school day.
“Plaintiff insisted that she did not have to be in her room at 8:00 A.M., but only at the ‘sign in’ registry. Principal Williams felt otherwise and instructed plaintiff accordingly. A clash over this matter resulted.
“It further developed that plaintiff would make false entries on the ‘sign in’ register in order to avoid the appearance of being at school later than 8:00 A.M.” (Accent added.)
The majority opinion sees all of this nullified by the principal’s letter of March 31, 1964 to the plaintiff. True, it noted her improvement since his letter of March 10, and stated his intention to recommend her reemployment for the 1964-65 school term “on condition that you continue to show improvement” and “providing that the District School Committee, Board of Education and the Superintendent approves of my recom*185mendations”. (Accent added.) In fact he did recommend her. But the Committee, aware of it all, declined to accept his recommendation.
This was its right — a discretion and determination entrusted to the Committee by the State of North Carolina. An administrative decision is not invalid because the court disagrees with it. Nor, as the majority opinion stresses, can a court, trial or appellate, substitute its discretion or judgment for the Committee’s. The Committee’s action stands until proved, on a balance of all the testimony, to rest on no evidence, on bias or on illegality. No illegality is suggested and abundant testimony underlies the District Court’s findings of justification.
Because of the findings of fact rightfully and warrantably made by the District Court, I think the orders on appeal should be affirmed.

. 42 U.S.C. §§ 1983, 1985.